Affirmed as modified; Opinion Filed June 28, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00757-CR

                          MIGUEL GUERRERO REYES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-53482-V

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                     Opinion by Justice Lang
       A jury convicted Miguel Guerrero Reyes of indecency with a child. The trial court

sentenced appellant to twelve years in prison. On appeal, appellant’s attorney filed a brief in which

she concludes the appeal is wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573

S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the brief to appellant. We advised appellant

of his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436

S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to

Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly recites the

offense for which appellant was convicted as “indecency with a child continuous,” which is a first-

degree felony. See TEX. PENAL CODE ANN. § 21.02(b) (West Supp. 2017). The record shows,

however, appellant was indicted for and the jury found him guilty of indecency with a child by

sexual contact, which is a second-degree felony. See TEX. PENAL CODE ANN. § 21.11(a)(1). On

our own motion, we modify the judgment to show the offense for which appellant was convicted

is “indecency with a child by sexual contact.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865

S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—

Dallas 2009, no pet.).

       As modified, we affirm the trial court’s judgment.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170757F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 MIGUEL GUERRERO REYES, Appellant                     On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-17-00757-CR         V.                        Trial Court Cause No. F16-53482-V.
                                                      Opinion delivered by Justice Lang. Justices
 THE STATE OF TEXAS, Appellee                         Myers and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Offense for which Defendant Convicted” is modified to show
“Indecency with a Child by Sexual Contact.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 28th day of June, 2018.




                                                –3–